Case 19-41154-bem        Doc 153    Filed 03/10/21 Entered 03/10/21 17:35:14             Desc Main
                                   Document     Page 1 of 25



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

 IN RE:                                               )      CHAPTER 11
                                                      )
 AMERICAN BERBER, INC., and                           )      Case No. 19-41154-bem
                                                      )
 AMERICAN CARPET GROUP, INC.,                         )      Case No. 19-41150-bem
                                                      )
                                       Debtors.       )      (Substantively consolidated and
                                                      )      jointly administered under
                                                      )      Case No. 19-41154-bem

                  APPLICATION OF GARY MURPHEY AS EXAMINER TO
                     EMPLOY BURR & FORMAN LLP AS COUNSEL

           COMES NOW Gary Murphey (“Examiner”) as examiner in the above-captioned cases

 and files this Application for entry of an order authorizing the Examiner to retain and employ Burr

 & Forman LLP (“Applicant”) as counsel in connection with the above-captioned cases, showing

 the Court as follows:

                                 JURISDICTION AND VENUE

           1.    This Court has jurisdiction to consider this Application pursuant to 28 U.S.C.

 §§ 157 and 1334. Consideration of this Application is a core proceeding pursuant to 28 U.S.C.

 § 157(b). Venue of this proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

 1409. The statutory predicates for the relief requested herein are Section 327(a) and 1104 of title

 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and Rule 2014

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

           2.    On May 16, 2019 (the “Petition Date”), American Berber, Inc. and American

 Carpet Group, Inc. filed their voluntary petitions for relief under Chapter 11 of the Bankruptcy

 Code (the “Cases”).



 45157301 v3
Case 19-41154-bem          Doc 153    Filed 03/10/21 Entered 03/10/21 17:35:14           Desc Main
                                     Document     Page 2 of 25



           3.     On August 29, 2019, the Court entered its Order Substantively Consolidating

 Debtor American Carpet Group, Inc. With Debtor American Berber, Inc. (Doc. No. 63), which

 was amended subsequently by that certain Amended Order Substantively Consolidating Debtor

 American Carpet Group, Inc. With Debtor American Berber, Inc. (Doc. No. 66).

           4.     On October 12, 2020, the Debtors filed their Disclosure Statement for Plan of

 Reorganization and Plan of Reorganization (Doc. Nos. 112 and 113, respectively), as amended

 subsequently by the Supplement to Disclosure Statement for Plan of Reorganization for American

 Berber, Inc. and First Modification to Plan of Reorganization (Doc. Nos. 139 and 140,

 respectively).

           5.     On February 25, 2021, the Court entered its Consent Order Appointing Examiner

 (Doc. No. 147) (the “Examiner Order”).

           6.     On February 25, 2021, the United States Trustee for Region 21 (the “U.S. Trustee”)

 filed an application to approve the appointment of Gary Murphey as examiner in these Cases (Doc.

 No. 149).

           7.     On February 26, 2021, the Court entered an order approving the appointment of

 Gary Murphey as examiner (Doc. No. 150).

                                      RELIEF REQUESTED

           8.     By this Application, pursuant to sections 327(a) and 1104 of the Bankruptcy Code,

 the Examiner seeks to employ and retain Applicant as his counsel.

                                BASIS FOR RELIEF REQUESTED

           9.     The Examiner respectfully submits that it is necessary and appropriate for it to

 employ and retain Applicant to provide, among other things, the following services:




 45157301 v3                                      2
Case 19-41154-bem            Doc 153      Filed 03/10/21 Entered 03/10/21 17:35:14         Desc Main
                                         Document     Page 3 of 25



                 a. Advise the Examiner with respect to his rights, duties and powers in the Cases,

                    including his rights and duties under the Examiner Order;

                 b. Represent the Examiner at all hearings and other proceedings; and

                 c. Preparation of pleadings, motions, and conducting examinations incidental to the

                    Examiner’s duties.

           10.      The Examiner wishes to employ Applicant as his counsel in these Cases. Applicant

 possesses extensive knowledge and experience in this area, and is well qualified to represent the

 Examiner in these Cases. Applicant has previously served as counsel to Debtors, Chapter 11

 trustees, and Official Committees of Unsecured Creditors.

           11.      The Applicant’s attorney who will be primarily responsible for representing the

 Examiner in these Cases is Erich N. Durlacher. Applicant and its partners and associates have

 knowledge and experience in this area and are well qualified to represent the Examiner in these

 Cases. Applicant has significant experience in the investigation of potential causes of action,

 including the investigation and pursuit of avoidance actions under applicable state law and section

 548 of the Bankruptcy Code. Applicant also has significant experience investigating and pursuing

 a bankruptcy debtor’s assets.

           12.      Pursuant to Federal Rule of Bankruptcy Procedure 2014, attached as Exhibit “A”

 is the Declaration of Erich N. Durlacher (the “Durlacher Declaration”). Applicant has had no

 connection with the Debtors, its creditors, any party in interest, the Bankruptcy Judge presiding in

 these Cases, U.S. Trustee, or any person employed in the Office of the U.S. Trustee other than as

 disclosed in the Durlacher Declaration.

           13.      The Examiner is informed and believes that Applicant does not hold or represent

 any interest adverse to the estate, that Applicant is a disinterested person, as defined in 11 U.S.C.




 45157301 v3                                        3
Case 19-41154-bem          Doc 153    Filed 03/10/21 Entered 03/10/21 17:35:14                 Desc Main
                                     Document     Page 4 of 25



 § 101(14) and required by 11 U.S.C. § 327(a), with respect to the matters upon which it is engaged,

 and that its appointment is in the best interest of the estate, creditors, and parties in interest.

           14.   The Examiner submits that the proposed employment of Applicant is not prohibited

 or improper under Federal Rule of Bankruptcy Procedure 5002.

           15.   Applicant proposes that it be compensated for its services at hourly rates that are

 discounted of Applicant’s current, standard rates, together with reimbursement of its actual and

 necessary expenses. A schedule of the hourly rates for the attorneys who will have primary

 responsibility for this matter is attached as Exhibit “B”. The rates set forth in Exhibit B are

 inclusive of the discount. In addition to the bankruptcy and creditors’ rights lawyers named in

 Exhibit B, it may be necessary, during the course of these Cases, for other professionals employed

 by the Applicant in other legal disciplines to provide services for the Examiner.

                                                NOTICE

           16.   Notice of this Application has been provided to the United States Trustee, any

 lenders with an interest in all or substantially all of the Debtor’s assets, parties that have filed a

 notice of appearance, and the twenty largest unsecured creditors according to the Debtor’s Official

 Form 204, by filing the Application using the Court’s CM/ECF system and mailing a copy as

 detailed on the attached Certificate of Service. In light of the nature of the relief requested, the

 Examiner submits that no further notice is necessary.

                                            CONCLUSION

           WHEREFORE, the Examiner prays that the Court enter an order approving his

 employment of the law firm of Applicant, Burr & Forman LLP, as counsel for the Examiner in

 these Cases, according to the terms of this Application, and grant such other and further relief as

 this Court may deem just and proper.




 45157301 v3                                         4
Case 19-41154-bem          Doc 153    Filed 03/10/21 Entered 03/10/21 17:35:14        Desc Main
                                     Document     Page 5 of 25



           Respectfully submitted this 10th day of March, 2021.


                                                      /s/ Gary M. Murphey
                                                      Gary M. Murphey

                                                      Chapter 11 Examiner for the Debtors




 45157301 v3                                      5
Case 19-41154-bem         Doc 153    Filed 03/10/21 Entered 03/10/21 17:35:14            Desc Main
                                    Document     Page 6 of 25




                                           EXHIBIT “A”

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

 IN RE:                                               )       CHAPTER 11
                                                      )
 AMERICAN BERBER, INC., and                           )       Case No. 19-41154-bem
                                                      )
 AMERICAN CARPET GROUP, INC.,                         )       Case No. 19-41150-bem
                                                      )
                                       Debtors.       )       (Substantively consolidated and
                                                      )       jointly administered under
                                                      )       Case No. 19-41154-bem

                RULE 2014 DECLARATION OF ERICH N. DURLACHER
         IN SUPPORT OF APPLICATION OF GARY MURPHEY AS EXAMINER TO
                   EMPLOY BURR & FORMAN LLP AS COUNSEL

           COMES NOW Erich N. Durlacher and, pursuant to 28 U.S.C. § 1746, hereby declares as

 follows:

           1.    I am a partner at the Atlanta office of Burr & Forman LLP (“Burr & Forman”).

 Burr & Forman has over 350 attorneys with offices in Alabama, Delaware, Florida, Georgia,

 Mississippi, North Carolina, South Carolina, and Tennessee. My office is located at Suite 1100,

 171 17th Street, N.W., Atlanta, Georgia 30363. I am over the age of twenty-one (21) and am

 competent to testify regarding the matters contained herein. I have been duly admitted to the

 United States Courts of Appeals for the Fifth, Sixth, and Eleventh Circuits, and the United States

 District Courts for the Northern and Middle Districts of Georgia, and the Eastern, Middle, and

 Western Districts of Louisiana. I am a member in good standing of the State Bars of Georgia and

 Louisiana.

           2.    I submit this declaration pursuant to 11 U.S.C. §§ 327, 329, and 504 and Rules 2014

 and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) in support of



 45157301 v3
Case 19-41154-bem        Doc 153    Filed 03/10/21 Entered 03/10/21 17:35:14              Desc Main
                                   Document     Page 7 of 25



 the Application of Gary Murphey as Examiner to Employ Burr & Forman LLP as Counsel (the

 “Application”).

           3.   All facts and procedures set forth herein are either (a) facts or procedures of which

 I have personal knowledge or (b) an accurate summary of Burr & Forman’s business records and

 practices.

                           Services To Be Provided and Qualifications

           4.   The Examiner has expressed the desire to retain and employ Burr & Forman as his

 bankruptcy counsel to provide the services as set forth in the Application, which include advising

 the Examiner with respect to his rights, duties and powers in these Chapter 11 cases.

           5.   Burr & Forman is well qualified to provide the services required for the Examiner’s

 participation in these Chapter 11 cases. The law firm has offices in eight states (Alabama,

 Delaware, Florida, Georgia, Mississippi, North Carolina, South Carolina, and Tennessee), with

 approximately 40 attorneys concentrating in the area of bankruptcy law, making the firm one of

 the largest bankruptcy practice groups in the Southeastern region. The group currently has two

 partners who are Fellows in the American College of Bankruptcy and three former partners who

 were also Fellows in the American College of Bankruptcy. Three former partners in the group

 were elevated to the bankruptcy bench. Seven of the group’s lawyers have clerked for bankruptcy

 judges, including Adolyn C. Wyatt, who will be working on this matter. The group has represented

 numerous parties in bankruptcy cases throughout the nation.

           6.   Additionally, the firm’s attorneys assigned to taking the lead roles in representing

 the Examiner in these Chapter 11 cases also have considerable experience in Chapter 11

 reorganization cases, representing both debtors and creditors alike.           I personally have

 approximately 23 years’ experience practicing in the areas of bankruptcy and Chapter 11




 45157301 v3                                      2
Case 19-41154-bem            Doc 153    Filed 03/10/21 Entered 03/10/21 17:35:14             Desc Main
                                       Document     Page 8 of 25



 reorganization, and my representation includes extensive experience representing companies,

 financial institutions, and other capital sources in Chapter 11 bankruptcies. Attached hereto is a

 copy of my bio.

           7.      I believe the retention of Burr & Forman will be beneficial to the estate in these

 Chapter 11 cases.

                                             Disinterestedness

           8.      To the best of my knowledge, information and belief, and except as described below

 in this declaration, neither I nor Burr & Forman have any connection with the Debtors, their

 directors, offices, owner or creditors, and no individual in the firm is related to the United States

 Trustee for this region nor any person employed by the United States Trustee for this region.

           9.      To check and clear potential conflicts of interest in these Chapter 11 cases, Burr &

 Forman conducted a review of its internal records (the “Conflicts Check”) to determine whether it

 had any relationships with the following entities (collectively, the “Interested Parties”):

                a. The Debtors and their non-debtor affiliates;

                b. The Debtors’ directors, officers, owner and any of their major business affiliations;

                c. The creditors indicated in the Debtors’ schedules and amended schedules;

                d. The creditors indicated in the Debtors claims register;

                e. The attorney and accountants representing any of the foregoing;

                f. The Office of the United States Trustee; and

                g. The Bankruptcy Judge assigned to these Chapter 11 cases.

 The identities of the Interested Parties are set forth on Schedule “1” attached hereto and

 incorporated herein by reference. The results of the Conflicts Check indicate that Burr & Forman




 45157301 v3                                         3
Case 19-41154-bem           Doc 153    Filed 03/10/21 Entered 03/10/21 17:35:14           Desc Main
                                      Document     Page 9 of 25



 has represented or currently represents the individuals and entities described below in matters

 unrelated to these Chapter 11 cases.

           10.   Howard (Skip) Johnson. Howard (Skip) Johnson is the Chief Executive Officer for

 the Debtors and an owner. A former partner in Burr & Forman’s Huntsville, Alabama office

 represented Mr. Johnson in two discrete matters in 1993-1994. Burr & Forman was paid a total of

 $3,555.20 in these matters (fees and expenses were billed and paid only with respect to one of

 these matters; no fees or expenses were billed in the other matter). The last bill was paid in March

 1994, approximately 27 years ago and before the undersigned joined Burr & Forman. All prior

 work was completed and no further work has been done since March 1994. Burr & Forman closed

 its Huntsville office in July 2000. The former partner left Burr & Forman when the Huntsville

 office was closed. Burr & Forman did not retain and does not possess any files, physical or digital,

 with respect to this prior representation.

           11.   Creditors. Burr & Forman has represented the creditors listed in the attached

 Schedule “2” in matters completely unrelated to the Debtors or these Chapter 11 cases. Burr &

 Forman has not represented any of these entities with respect to the Debtors or these Chapter 11

 cases. Additionally, Burr & Forman is not currently representing any of these creditors in any

 active files or matters.

           12.   Except as disclosed herein, Burr & Forman has not represented the Debtors with

 respect to any other matter involving the Debtors, including these Chapter 11 cases.

           13.   To the extent Burr & Forman discovers additional information that requires

 disclosure, Burr & Forman will file a supplemental disclosure with the Court as promptly as

 possible.




 45157301 v3                                      4
Case 19-41154-bem         Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                Desc Main
                                 Document    Page 10 of 25



           14.   Burr & Forman will not represent any entity other than the Examiner in these

 Chapter 11 cases.

           15.   In light of the foregoing, to the best of my knowledge, information, and belief, I

 believe that Burr & Forman is a “disinterested person” and does not hold or represent any other

 entity having an adverse interest in connection with these Chapter 11 cases as required by sections

 101(14) and 327(a) of the Bankruptcy Code.

                                   Compensation / Billing Rates

           16.   Burr & Forman intends to file applications with the Court for compensation for

 professional services rendered in connection with the representation of the Examiner in these

 Chapter 11 cases and for reimbursement of actual and necessary expenses incurred, in accordance

 with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the local rules

 and orders of this Court. Burr & Forman’s current standard hourly rates, inclusive of the discount

 applied to these Chapter 11 cases, for the attorneys presently designated to represent the Examiner

 and the legal assistants presently designated to work on this matter are as follows:

                               Partners / Counsel             $468.75 - $526.50
                               Associates                     $277.50 - $333.00

           17.   Burr & Forman is providing the Examiner with a (a) 25% discount off standard

 rates for routine matters, including the filing of unopposed motions and applications, and

 representation at uncontested hearings and (b) 10% discount off standard rates for non-routine

 matters, including contested motions, evidentiary hearings, and adversary proceedings.


           18.   The hourly rates set forth above are subject to periodic adjustments from time to

 time to reflect economic and other conditions, and Burr & Forman’s rates typically increase on or

 about the first of each year. Burr & Forman’s rates are consistent with those charged by firms of

 comparable size and stature. Moreover, these rates are set at a level designed to fairly compensate


 45157301 v3                                      5
Case 19-41154-bem          Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                Desc Main
                                  Document    Page 11 of 25



 the firm for the work of its attorneys and legal assistants and to cover fixed and routine overhead

 expenses. It is Burr & Forman’s policy to charge all of its clients for expenses billed in connection

 with a client’s case. In that regard, Burr & Forman utilizes a “user fee” client billing system with

 respect to such expenses under which a particular client is charged only for those expenses billed

 on its behalf. Those expenses include, but are not limited to, photocopying, Lexis, Westlaw,

 facsimile transfers, long distance telephone calls, travel expenses, meals, parking and word

 processing charges.

           19.   Burr & Forman will not charge any fees for “travel time” relating to any travel that

 its attorneys must undertake with respect to their proposed engagement in these Chapter 11 cases;

 although the firm will seek reimbursement for out of pocket expenses actually incurred with

 respect to such travel.

           20.   Pursuant to Section 504 of the Bankruptcy Code, and Rules 2016(b) of the

 Bankruptcy Rules, Burr & Forman has not shared, nor agreed to share (a) any compensation or

 reimbursement it has received or may receive from the Debtors with another person, other than

 with the partners, counsel and associates of Burr & Forman, or (b) any compensation or

 reimbursement another person has received or may receive.

           21.   Portions of the foregoing constitute the statement of Burr & Forman pursuant to 11

 U.S.C. §§ 327, 329 and 504 and Bankruptcy Rules 2014 and 2016.




 45157301 v3                                      6
Case 19-41154-bem          Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                Desc Main
                                  Document    Page 12 of 25



           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct.


           Executed and Dated: March 10, 2021


                                                        BURR & FORMAN LLP


                                                        /s/ Erich N. Durlacher
                                                        Erich N. Durlacher, Partner

 Suite 1100, 171 17th Street, N.W.
 Atlanta, Georgia 30363
 Telephone: (404) 685-4313
 Fax: (404) 214-7387
 edurlacher@burr.com




 45157301 v3                                        7
Case 19-41154-bem        Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                 Desc Main
                                Document    Page 13 of 25



                                    ERICH N. DURLACHER
                                             Bio

         Erich serves as the firm’s President and Strategy Partner collaborating with each of the
 firm’s practice group leaders to enhance practice management. In addition, he serves as the Atlanta
 Office Managing Partner while practicing in the firm’s Creditors’ Rights and Bankruptcy Practice
 Group.

         Erich has extensive experience representing companies, financial institutions, and other
 capital sources in debt restructurings, workouts, and forbearance agreements; the prosecution of
 receivership and other judicial actions to protect, preserve, and recover collateral; and Chapter 11
 bankruptcy cases. Erich routinely represents the Chapter 11 asset purchasers in negotiating and
 structuring all stages of a 363 sale transaction from LOI through closing.

         Erich also represents clients in the resolution of complex commercial issues, the
 restructuring of performing and distressed credit facilities and swap agreements, and the
 maximization of debt and collateral recovery. Erich also advises financial institutions on
 structuring intercreditor agreements.

        Erich is a member of the Firm’s Electronic Transactions Group. He advises secured lenders,
 financial institutions, and other businesses in the structuring, interpretation, and enforcement of
 electronic contracts, smart contracts and related digital assets and rights.

        Erich is also a member of the firm’s COVID-19 response team, with a focus on advising
 lenders, borrowers, and investors on the Paycheck Protection Program.

 Bar Memberships
     State Bar of Georgia and Louisiana
     Georgia Supreme Court and Court of Appeals
     U.S. Court of Appeals for the Fifth, Sixth and Eleventh Circuits
     U.S. District Court – Northern and Middle Districts of Georgia
     U.S. District Court – Eastern, Middle and Western Districts of Louisiana

 Education
    J.D., cum laude, Tulane University School of Law (1998)
    B.A., Hampden-Sydney College (1993)




 45157301 v3
Case 19-41154-bem       Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14         Desc Main
                               Document    Page 14 of 25




                                        Schedule “1”
                                     Conflicts Check List


  Debtors:                  American Berber, Inc.
                            American Carpet Group, Inc.
  Officers, Directors and   Howard E. Johnson
  Owners:
  Creditors:                ADD-BAC
                            Amy Schmidt
                            American Express Travel Related Services Company, Inc.
                            American Extruders
                            Auto Plus Auto Parts
                            Averitt Express
                            Barr Credit Services
                            Becket and Lee LLP
                            Beth E. Rogers
                            Bill Smitherman
                            Binsfield Engineering
                            Braun’s Express
                            Bureau of Unemployment
                            Buy Carpet Direct Today, Inc.
                            Calhoun LP Gas
                            Calhoun Wholesale Supply
                            Camden Flooring Co.
                            Carpet Capital Fire Protection
                            Caylor Industrial Sales, Inc.
                            Central Insolvency Office
                            Chambliss Bahner & Stophel PC
                            Coface North America Insurance Company
                            Combustion & Controls Solution
                            D&W Paper Tube Inc.
                            Delta Distribution
                            eShipping LLC
                            Fastenal
                            FI Tech Inc.
                            FILPA USA, Inc.
                            First Source Worldwide, LLC


 45157301 v3
Case 19-41154-bem   Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14   Desc Main
                           Document    Page 15 of 25



                       FisherBroyles, LLP
                       Freight Lines – Various
                       Georgia Carpet Finishers Inc.
                       Georgia Machine
                       Georgia Natural Gas
                       Georgia Power Company
                       Grady Stafford
                       Greenville Colorants
                       Gregory Kinnamon
                       H&H Sales Inc.
                       Holston Gases
                       Hurtt & Johnson, LLC
                       Internal Revenue Service
                       Joseph Farless
                       Marketing Alliance Group Inc.
                       Mayer Electric Supply
                       McMaster-Carr Supply Company
                       Metal Crafters
                       Michael D. Hurtt
                       Michael Johnston
                       Mitchell Smith
                       Morgan Lee Supply
                       Motion Industries
                       Oerilkon
                       Office of the US Trustee
                       Osterman Propane LLC
                       Parts & Systems Co. Inc.
                       Phoenix Chemical Company LLC
                       Polymer Solutions Group Finance, LLC
                       ProGlobal Products LLC
                       Rockholt Equipment Inc.
                       Rogers Finishing, LLC
                       Ryan Frisbie
                       Santek Waste Services
                       Secretary of the Treasury
                       Southeastern Freight Lines
                       Southeastern Supply Inc.
                       Southern Lubes & Fuels
                       Techmer PM Polymer Modifiers



 45157301 v3                             2
Case 19-41154-bem     Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14             Desc Main
                             Document    Page 16 of 25



                         Tennessee Dept of Labor
                         Tennessee Attorney General’s Office
                         Thomas Mathis
                         Timothy Gibbons
                         The McCurry Law Firm, LLC
                         Tom Mathis
                         Thomas R. Walker
                         Treena Hixon
                         United Parcel Service
                         United States Postal Service
                         Watkins & Shepard Trucking Inc.
                         Waycaster & Allred
                          Whitfield Electric Motor Sales
                         W.W. Grainger, Inc.
                         Xpress Global Systems
                         Xpress Paper & Chemical LLC
  Counsel:               Brinson, Askew, Berry, Seigler, Richardson & Davis, LLP
                         Cameron McCord
                         Jones & Walden, LLC
                         Leon S. Jones
                         Thomas T. McClendon
                         Thomas D. Richardson
                         David Hurtt
                         Vanessa A. Leo
                         Nancy J. Gargula
                         Martin P. Ochs
                         David W. Johnson
                         Jesse Vaughn
                         Vaughn & Clements, PC
                         Lindsay P. S. Kolba
                         Stuart Wilson-Patton
                         Tennessee Office of the Attorney General
                         Matthew G. Roberts
                         Troutman Pepper Hamilton Sanders LLP
                         Steven Kudatzky
                         Steven Kudatzky Chartered

  Bankruptcy Judge:      Barbara Ellis-Monroe




 45157301 v3                               3
Case 19-41154-bem        Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                Desc Main
                                Document    Page 17 of 25




                                          Schedule “2”
                                       Creditor Connections

         1.     Averitt Express: Burr & Forman represented Averitt Express in 1992 in matters
 unrelated to the Debtors, but the last invoice was issued in 1993. In 2006, Averitt Express was
 responsible for paying a portion of a matter for another client, but the last invoice was issued in
 2011 and the firm does not currently represent Averitt Express in any active files or matters.

        2.     Chambliss Bahner & Stophel PC: Burr & Forman represented Chambliss Bahner
 & Stophel PC in 2007 in matters unrelated to the Debtors, but the last invoice was issued in 2007
 and the firm does not currently represent Chambliss Bahner & Stophel PC in any active files or
 matters.

         3.      Georgia Power Company: Burr & Forman represented Georgia Power Company
 in 2011 in matters unrelated to the Debtors, but the matter was never invoiced and the firm does
 not currently represent Georgia Power Company in any active files or matters.

        4.      Southeastern Freight Lines: Burr & Forman represented Southeastern Freight
 Lines in 1991 in matters unrelated to the Debtors, but the last invoice was issued in 2018 and the
 firm does not currently represent Southeastern Freight Lines in any active files or matters.

         5.     Herman R. Davis: Burr & Forman represented Herman R. Davis in 1993 in matters
 unrelated to the Debtors, but the last invoice was issued in 1993 and the firm does not currently
 represent Herman R. Davis in any active files or matters.

        6.      McMaster-Carr Supply Company: Burr & Forman represented McMaster-Carr
 Supply Company in 2001 in matters unrelated to the Debtors, but the last invoice was issued in
 2006 and the firm does not currently represent McMaster-Carr Supply Company in any active files
 or matters.

         7.     Motion Industries, Inc.: Burr & Forman represented Motion Industries, Inc. in 2000
 in matters unrelated to the Debtors, but the last invoice was issued in 2003 and the firm does not
 currently represent McMaster-Carr Supply Company in any active files or matters. Additionally,
 the attorney who represented McMaster-Carr Supply Company is no longer with the firm.

        8.     Genuine Parts Company: Burr & Forman represented Genuine Parts Company and
 Genuine Parts Company d/b/a Napa Auto Parts in 1983, 1995, and 1999 in matters unrelated to
 the Debtors, but the last invoice was issued in 2002 and the firm does not currently represent
 Genuine Parts Company in any active files or matters.

        9.        Schneider National Carriers, Inc.: Burr & Forman represented Schneider National
 Carriers, Inc. in 1991 in matters unrelated to the Debtors, but the last invoice was issued in 1991
 and the firm does not currently represent Schneider National Carriers, Inc. in any active files or
 matters.




 45157301 v3
Case 19-41154-bem        Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                  Desc Main
                                Document    Page 18 of 25



         10.     Schneider National, Inc.: Burr & Forman represented Schneider National, Inc. in
 1999 in matters unrelated to the Debtors, but the last invoice was issued in 2002 and the firm does
 not currently represent Schneider National, Inc. in any active files or matters.

         11.     United Parcel Service of America, Inc.: Burr & Forman represented United Parcel
 Service of America, Inc. in 2009 in matters unrelated to the Debtors, but the last invoice was issued
 in 2011 and the firm does not currently represent United Parcel Service of America, Inc. in any
 active files or matters.

        12.     UPS Ground Freight, Inc.: Burr & Forman represented UPS Ground Freight, Inc.
 in 2015 in matters unrelated to the Debtors, but the last invoice was issued in 2016 and the firm
 does not currently represent UPS Ground Freight, Inc. in any active files or matters.

          13.    UPS-Supply Chain Solutions: Burr & Forman represented UPS-Supply Chain
 Solutions in 2006 in matters unrelated to the Debtors, but the matter was never invoiced by Burr
 & Forman and the firm does not currently represent UPS-Supply Chain Solutions in any active
 files or matters.

         14.     United Parcel Service: Burr & Forman represented United Parcel Service in 1993
 in matters unrelated to the Debtors, but the last invoice was issued prior to 1999 (by a predecessor
 firm) and the firm does not currently represent United Parcel Service in any active files or matters.

        15.     UPS Capital Corporation: Burr & Forman represented UPS Capital Corporation
 in 2002 in matters unrelated to the Debtors, but the last invoice was issued in 2002 and the firm
 does not currently represent UPS Capital Corporation. in any active files or matters.




 45157301 v3                                      2
Case 19-41154-bem            Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                         Desc Main
                                    Document    Page 19 of 25




                                                EXHIBIT “B”
                                                Rates Schedule



                                                        Title
                            Lawyer                  (Department)                  Rate1

                                                       Partner                 $468.75 -
                      Erich N. Durlacher            (Bankruptcy)                $526.50

                                                      Associate                $277.50 -
                       Adolyn C. Wyatt              (Bankruptcy)                $333.00




           1
             These rates reflect a (a) 25% discount off standard rates for routine matters, including the filing of
 unopposed motions and applications, and representation at uncontested hearings and (b) 10% discount off standard
 rates for non-routine matters, including contested motions, evidentiary hearings, and adversary proceedings.



 45157301 v3
Case 19-41154-bem         Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                 Desc Main
                                 Document    Page 20 of 25




                                           EXHIBIT “C”
                                           Proposed Order

                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

 IN RE:                                                )       CHAPTER 11
                                                       )
 AMERICAN BERBER, INC., and                            )       Case No. 19-41154-bem
                                                       )
 AMERICAN CARPET GROUP, INC.,                          )       Case No. 19-41150-bem
                                                       )
                                       Debtors.        )       (Substantively consolidated and
                                                       )       jointly administered under
                                                       )       Case No. 19-41154-bem

     ORDER APPROVING APPLICATION OF GARY MURPHEY AS EXAMINER TO
      EMPLOY BURR & FORMAN LLP AS COUNSEL, SUBJECT TO OBJECTION

           Gary Murphey (the “Examiner”) filed on March 10, 2021 (Docket No. ) an Application to

 employ Burr & Forman LLP (the “Applicant”) as counsel for the Examiner in these Chapter 11

 cases (the “Application”). No hearing is necessary on the Application absent the filing of an

 objection to it. Pursuant to a certificate of service filed with or attached to the Application, the

 Application has been served on the United States Trustee as required by Federal Rule of

 Bankruptcy Procedure 2014, and on any lenders with an interest in all or substantially all of the

 Debtor’s assets, parties that have filed a notice of appearance, and the twenty largest unsecured

 creditors according to the Debtor’s Official Form 204. No further service of the Application is

 necessary.

           The Application and accompanying declaration of Erich N. Durlacher demonstrate

 preliminarily that the Applicant are attorneys qualified to practice in this Court, for attorneys and

 are disinterested. Accordingly, it is hereby

           ORDERED that, pursuant to 11 U.S.C. § 327 and Federal Rule of Bankruptcy Procedure



 45157301 v3
Case 19-41154-bem           Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                 Desc Main
                                   Document    Page 21 of 25



 2014, the Application is GRANTED, and the Examiner is authorized to employ the Applicant as

 his counsel during these Chapter 11 cases, subject to objection as provided for herein; and it is

 further

           ORDERED that compensation may be paid and expenses reimbursed to the Applicant only

 pursuant to an application filed and approved by this Court pursuant to 11 U.S.C. §§ 330, 331 and

 Federal Rule of Bankruptcy Procedure 2016, unless the Court orders otherwise; and it is further

           ORDERED that any party in interest shall have twenty-one (21) days from the service of

 this Order to file an objection to the Application and/or the relief provided in this Order; and it is

 further

           ORDERED that if an objection is timely filed counsel for the Examiner will set the

 Application and all such objections for hearing pursuant to the Court’s Open Calendar Procedures;

 and it is further

           ORDERED that if no objection to this Order is timely filed, this Order shall be a final Order

 approving the Application; and it is further

           ORDERED that Applicant shall, within three (3) days of the entry of this Order, cause a

 copy of this Order to be served by first class mail, postage prepaid, on all parties served with the

 Application, and shall file promptly thereafter a certificate of service confirming such service.

                                            END OF ORDER

 Prepared and presented by:

 BURR & FORMAN LLP

 /s/ Erich N. Durlacher
 Erich N. Durlacher
 Georgia Bar No. 235563
 Adolyn C. Wyatt
 Georgia Bar No. 578601
 Suite 1100, 171 17th Street, N.W.



 45157301 v3                                        2
Case 19-41154-bem      Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14   Desc Main
                              Document    Page 22 of 25



 Atlanta, Georgia 30363
 Telephone: (404) 685-4313
 Fax: (404) 214-7387
 edurlacher@burr.com
 awyatt@burr.com


 Proposed Counsel to the Examiner




 45157301 v3                              3
Case 19-41154-bem        Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14   Desc Main
                                Document    Page 23 of 25




                                       DISTRIBUTION LIST

 American Berber, Inc.
 P.O. Box 430
 Calhoun, GA 30703

 American Carpet Group, Inc.
 P.O. Box 430
 Calhoun, GA 30703

 Cameron M. McCord
 Jones & Walden, LLC
 699 Piedmont Avenue, NE
 Atlanta, GA 30308

 Vanessa A. Leo
 Office of the United States Trustee
 362 Richard Russell Building
 75 Ted Turner Drive SW
 Atlanta, Georgia 30303

 Erich N. Durlacher
 Burr & Forman LLP
 Suite 1100, 171 17th Street, N.W.
 Atlanta, Georgia 30363




 45157301 v3
Case 19-41154-bem        Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14                  Desc Main
                                Document    Page 24 of 25




                                  CERTIFICATE OF SERVICE

         I hereby certify that this, the 10th day of March, 2021, I electronically filed the foregoing
 Application Of Gary Murphey As Examiner To Employ Burr & Forman LLP As Counsel with the
 Clerk of Court using the CM/ECF system which will automatically send an e-mail notification of
 such filing to the party or attorneys of record, and by directing the same be mailed through first-
 class, United States mail, postage prepaid, to the following recipients:

 Cameron M. McCord                                     TN Dept of Labor – Bureau of
 Jones & Walden, LLC                                   Unemployment Insurance
 699 Piedmont Avenue, NE                               c/o TN Attorney General’s Office,
 Atlanta, GA 30308                                     Bankruptcy Division
                                                       PO Box 20207
 Vanessa A. Leo                                        Nashville, TN 37202-0207
 Office of the United States Trustee
 362 Richard Russell Building                          Thomas D. Richardson, Esquire
 75 Ted Turner Drive SW                                Brinson, Askew, Berry, Seigler, Richardson
 Atlanta, GA 30303                                     & Davis, LLP
                                                       615 West First Street
 Martin P. Ochs                                        P.O. Box 5007
 United States Department of Justice                   Rome, GA 30162-5007
 Office of the United States Trustee
 362 Richard B. Russell Building                       ADD-BAC
 75 Ted Turner Dr., S.W.                               1001 Riverbend Road
 Atlanta, GA 30303                                     Dalton, GA 30722

 Lindsay P. S. Kolba                                   Auto Plus Auto Parts
 United States Department of Justice                   424 S Wall St
 Office of the United States Trustee                   Calhoun, GA 30701
 362 Richard Russell Building
 75 Ted Turner Drive SW                                Barr Credit Services
 Atlanta, GA 30303                                     5151 E Broadway Blvd
                                                       Suite 800
 Timothy M. Gibbons                                    Tucson, AZ 85711
 Chambliss, Bahner & Stophel, P.C.
 Liberty Tower – Suite 1700                            Calhoun LP Gas
 605 Chestnut Street                                   1600 Hwy 41 South, SE
 Chattanooga, TN 37450                                 Calhoun, GA 30701

 Michael D. Hurtt                                      Carpet Capital Fire Protection
 Hurtt & Johnson, LLC                                  PO Box 3325
 PO Box 1304                                           Dalton, GA 30719
 Dalton, GA 30722-1304
                                                       D & W Paper Tube Inc.
                                                       PO Box 1484
                                                       245 Duvall Road


 45157301 v3
Case 19-41154-bem        Doc 153 Filed 03/10/21 Entered 03/10/21 17:35:14        Desc Main
                                Document    Page 25 of 25



 Chatsworth, GA 30705                           Morgan Lee Supply
 First Source Worldwide, LLC                    2590 Abutment Road
 1524 S Commercial St                           Dalton, GA 30721
 Neenah, WI 54956
                                                Oerilkon
 Georgia Machine                                8801 South Boulevard
 145 Gee Road                                   Charlotte, NC 28273
 Calhoun, GA 30701
                                                Phoenix Chemical Company LLC
 Grady Stafford                                 202 Gee Street
 PO Box 907                                     Calhoun, GA 30701
 Resaca, GA 30735
                                                Santek Waste Services
 Greenville Colorants                           PO Box 180600
 90 Patterson Street                            Chattanooga, TN 37406
 New Brunswick, NJ 08901
                                                Techmer PM Polymer Modifiers
 Holston Gases                                  PO Box 741651
 380 Hollywood Drive                            Atlanta, GA 30374
 Dalton, GA 30721
                                                Whitfield Electric Motor Sales
 Joseph Farless                                 926 East Morris Street
 7586 Nelson Spur Road                          Dalton, GA 30721
 Hixson, TN 37343

 Metal Crafters
 PO Box 451
 50 Pannell Drive
 Chatsworth, GA 30705



                                                BURR & FORMAN LLP

                                                /s/ Erich N. Durlacher
                                                Erich N. Durlacher
                                                Georgia Bar No. 235563

                                                Proposed Counsel to the Examiner


 BURR & FORMAN LLP
 Suite 1100, 171 Seventeenth Street, N.W.
 Atlanta, Georgia 30363
 (404) 685-4313 [telephone]
 (404) 214-7387 [facsimile]
 edurlacher@burr.com


 45157301 v3                                2
